IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10287
                        Conference Calendar



RAMON SANCHEZ, JR.,

                                         Plaintiff-Appellant,

versus

JANIE COCKRELL, Director, Texas Department of Criminal
Justice, Institutional Division; JOHN GILBERT; RANDY MCLEOD;
JOE DOMINGUES; WILLIAM WALKER; BRAD FRANKLIN; MICHAEL
SAVERS; ELBERT HAMPTON; VINCENT LAW; LUPE JALOMO; DAISHA
SIMMONS; MICHAEL DOOLEY; JAMES GAMBRELL; ERNEST HAUSER;
BRADLEY LEWIS; WILLIAM SWART,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 2:99-CV-402-J
                      --------------------
                        October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ramon Sanchez, Jr., Texas prisoner # 739788, proceeding pro

se and in forma pauperis (IFP), appeals the district court's

denial of his motion to reinstate or to allow out-of-time appeals

in appeals numbered 00-10707, 00-10840, 0010841, 00-10916, which

the Clerk of this court dismissed for want of prosecution,

failure to pay the docketing fee.   The district court construed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10287
                               -2-

the motion as a motion to reopen the time to file an appeal,

pursuant to Fed. R. App. P. 4(a)(6), and denied it.

     The district court did not abuse its discretion in denying

the motion to reopen the time to appeal.   See In re Jones, 970
F.2d 36, 39 (5th Cir. 1992).   The district court's denial of

appellant's motion to reopen the time to appeal is AFFIRMED.    The

appeal is DISMISSED as frivolous.   5TH CIR. R. 42.2.

     AFFIRMED; APPEAL DISMISSED AS FRIVOLOUS.